DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/19/2022 and 06/24/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear the location of the lead connection tab as the limitation of claim 1 states “is formed at another end of the both ends opposite to the one end to be connected to the electrode lead.” The phrasing “another end of the both ends opposite” is indefinite as it is unclear if the applicant is requiring the lead connection tab on the same or different end than the parallel connection tab. Figure 3D of the instant specification has the lead connection tab 14/24 being on the same side as the electrode lead, however, the claim limitation appears that the lead connection tab is formed on the opposite end of the electrode lead. Figure 3D seems to contradict the claim limitations of claim 1. In view of the 112B rejection, the examiner will interpret the claim to mean the location of the electrode lead connection tab is formed at an opposite end than the parallel connection tab. Further clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 20080009350A) in view of Yi et al. (US 2016/0149253 A1).

Regarding claim 1, Jang discloses a battery comprising:
an electrode assembly having (Jang electrode assembly 30):
	at least one unit cell including a pair of electrode plates having different polarities, and a separator interposed between the respective electrode plates ([0020] electrode assembly with an anode, cathode stacked with a separator interposed therebetween), and
	electrode tabs that protrude from the respective electrode plates (Jang Figure 5, [0057] electrode tabs 101,102, 130-132…, and 140-142…);
	a pair of electrode leads connected to electrode tabs (Jang Figure 4, [0054] tabs 101/102 and electrode leads 300/301), and
	wherein the electrode tabs include electrode lead connection tab and electrode parallel connection tab (Figure 4, electrode connection tabs determined to be tabs 101/102 that are connected to the electrode leads; [0013] interconnect cells in parallel are deemed to be the parallel connection tabs 140-142… and 130-132…),
the electrode parallel connection tab is formed on each of a plurality of electrode plates included in the electrode assembly, and is formed at one end of both ends of the electrode assembly to electrically connect at least two electrode plates having a same polarity among the plurality of electrode plates (Figure 4, [0013] interconnect cells in parallel are deemed to be the parallel connection tabs 140-142… and 130-132…), and
the electrode lead connection tab is formed on at least one electrode plate among the plurality of electrode plates, and is formed at another end of the both ends opposite to the one end to be connected to the electrode lead (Jang Figure 4, electrode lead connection tabs determined to be tabs 101/102 that are connected to the electrode leads 301/302). While Jang fails to teach wherein the electrode lead connection tabs are  formed on an opposite end  than the parallel connection tabs, however, a skilled artisan can rearrange the parallel connection tabs and the lead connection tabs to be on opposite end surfaces of the electrode assembly. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Jang further teaches wherein the battery pouch casing is made of an aluminum laminate due to low cost, low weight and easy shape deformation (Jang [0017]). While Jang fails to explicitly teach wherein the battery is a flexible battery, aluminum is known in the art to be used in flexible batteries such as Yi’s battery (US 2016/0149253 A1). Yi discloses a flexible battery having current collectors made out of aluminum (Yi abstract and [0050]). Although Jang does not explicitly state the battery is flexible, the teaching of Jang of a pouch casing made of an aluminum laminate for the benefit of easy shape deformation of aluminum combined with a broad teaching of Yi’s flexible battery made of aluminum would render obvious that Jang’s battery is flexible.

Regarding claim 2, modified Jang teaches all the claim limitations of claim 1. Jang teaches wherein a portion of the lead-tab connection is provided at a region outside of the electrode assembly (Jang Figure 4). Jang fails to teach wherein the tab-lead joint portion is inserted into the electrode assembly.
Yi discloses a flexible secondary battery for use in electronic devices. Yi is analogous with Jang as both are in the same field of endeavor and discloses electrical connections between batteries. Yi teaches wherein protruding parts 1150/1250 are uncoated parts of the electrode assembly that extend past a portion of the electrode assembly and are read as relating to the tab portions of the instant application (Yi [0065] [0073]). Tab portions 310/330, being read as the leads of the instant application, are electrically connected to the protruding parts (Yi Figure 4/5, [0100-0101]). The tabs 310/330 are electrically connected to the uncoated parts and are inserted in the electrode assembly as seen in Figures 4/5 (Yi [0065] [0073]). Therefore, the portions of the tabs 310/330 that are inserted within the electrode assembly are connected to uncoated portion that are being read as extensions of the protruding parts resulting in leads being connected to tabs portions that are inserted within the electrode assembly. This orientation is done to fixe tabs within the electrode.
Therefore, it would have been obvious to a skilled artisan to insert the tab-lead connection portion between the lead connection tab and the electrode lead of Jang into the electrode assembly as taught by Yi such that the connection of the tabs and the lead is secured and fixed.

Regarding claim 3, modified Jang teaches all the claim limitation of claim 2. The modification of claim 2 teaches wherein the plurality of electrode plates include a first electrode plate connected to the tab- lead joint portion inserted into the electrode assembly (Jang Figure 4, the top electrode plate containing the tab lead portion has been modified to have the tab lead portion inserted into the electrode assembly) and a second electrode plate not connected to the tab-lead joint portion (Jang Figure 4, the tab lead joint portion is only seen on the top electrode plate, the plurality of electrode plates in the stack fail to have this tab-lead joint portion so the second electrode plate will not be physically connected to the tab lead joint portion), and
a length of a portion coated with an electrode mixture among the first electrode plate is shorter than a length of a portion coated with an electrode mixture among the second electrode plate (See modification of claim 2 and further Yi Figure 1 and [0065], first embedded part is disposed inside the rectangular electrode stack and may correspond to the first uncoated part disposed inside the rectangular electrode stack assembly). The tabs 310/330 are inserted into the electrode assembly and are connected to portions uncoated by the electrode mixture (Yi Figure 1, 4-5, [0065]). Therefore, the top electrode portion will not have active material on the top electrode. Since the top electrode is the only electrode to have the tab-lead connection portions, the plurality of cells in stack below the top electrode would have the whole electrode assembly 100  coated with the active material thus the limitation of the first electrode plate being coated with an electrode mixture is shorter than the coated portion of the second electrode plate.


    PNG
    media_image1.png
    315
    420
    media_image1.png
    Greyscale



Regarding claim 4, modified Jang teaches all the claim limitations of claim 2. Jang further teaches wherein the plurality of electrode plates include a first electrode plate having the electrode lead connection tab and the electrode parallel connection tab (Jang Figure 4, top plate of Figure 4 has the tab-lead connection tabs 102/101 and 301/300 and the parallel connection tabs 130/140, 131/141, 132/142…) and
a second electrode plate having the electrode parallel connection tab (Jang Figure 4, the electrode below the top plate of Figure 4 can be considered the second electrode and only has the parallel connection tabs 130/140, 131/141, 132/142…) , and
the first electrode plate and the second electrode plate are stacked such that an electrode mixture coated on the second electrode plate and the electrode lead connection tab of the first electrode plate is overlapped (See rejection of claim 2 and 3; Yi Figure 1 and [0065], first embedded part is disposed inside the rectangular electrode stack and may correspond to the first uncoated part disposed inside the rectangular electrode stack assembly). The tabs 310/330 are inserted into the electrode assembly and are connected to portions uncoated by the electrode mixture (Yi Figure 1, 4-5, [0065]). Therefore, the top electrode portion will not have active material on the top electrode where the tabs 310/330 are inserted within the electrode assembly. Since the top electrode is the only electrode to have the tab-lead connection portions, the plurality of cells in stack below the top electrode would have the whole electrode assembly 100  coated with the active material thus the limitation of the second electrode plate coated with electrode mixture and the tab lead connection portion overlap.


    PNG
    media_image1.png
    315
    420
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ibuki JP- 2002141055A discloses wherein a top plate has electrode leads extending out of an electrode assembly and wherein tabs reading as parallel connection tabs 13A/13A’/13B/13B’ protrude from a side edge and are electrically connected in parallel to one another (Figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728